NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        NOV 28 2014
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


TEHAL SINGH,                                       No. 12-71901

             Petitioner,                           Agency No. A089-697-716

   v.
                                                   MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

             Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                           Submitted November 18, 2014**

Before:       LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

        Tehal Singh, a native and citizen of India, petitions for review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and protection

under the Convention Against Torture (“CAT”). We have jurisdiction under 8


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the standards governing adverse credibility determinations created by the

REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010).

      Substantial evidence supports the BIA’s adverse credibility determination

based on discrepancies between Singh’s testimony and record evidence regarding

whether he was a Christian in India and when his home was burned. See id.; see

also Goel v. Gonzales, 490 F.3d 735, 739 (9th Cir. 2007) (inconsistency between

testimonial and documentary evidence is proper basis for adverse credibility

finding). Singh’s explanations do not compel a contrary result. See Lata v. INS,

204 F.3d 1241, 1245 (9th Cir. 2000). Further, substantial evidence also supports

the BIA’s finding that Singh has not otherwise established a well-founded fear of

persecution country-wide if he returns to India as a Christian. See 8 C.F.R. §

1208.13(b)(2); see also Prasad v. INS, 47 F.3d 336, 337-38, 340 (9th Cir. 1995)

(record must compel a finding of well-founded fear). Thus, Singh’s asylum and

withholding of removal claims fail.

      Finally, Singh’s CAT claim fails because it is based on the same evidence the

agency found not credible, and he does not point to any other evidence in the record

that compels the finding that it is more likely than not he would be tortured by or

                                          2                                   12-71901
with the acquiescence of the government if returned to India. See Farah v.

Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                        3                                    12-71901